Fourth Court of Appeals
                                    San Antonio, Texas
                                          September 16, 2019

                                          No. 04-19-00606-CR

                                           Bobby S. ARCE,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11784
                           Honorable Ron Rangel, Judge Presiding


                                            ORDER
        The trial court clerk has forwarded a copy of the trial court’s certification of defendant’s
right of appeal. The certification states this “is a plea-bargain case, and the defendant has NO
right of appeal.” We order the trial court clerk to file, within ten days of the date of this order,
a clerk’s record containing the following documents:

       1.      All pre-trial motions and the orders on those motions, if any;

       2.      all documents relating to the defendant’s plea bargain, including the
               court’s admonishments, the defendant’s waiver and consent to stipulation
               of testimony, and any other stipulations;

       3.      the judgment;

       4.      all post-judgment motions and the orders on those motions, if any;

       5.      the notice(s) of appeal;

       6.      the trial court’s certification of defendant’s right of appeal;

       7.      the order appointing counsel for appeal;

       8.      the criminal docket sheet; and
       9.      the bill of costs.

All other appellate deadlines are suspended pending further order of this court. The clerk of this
court is ORDERED to send a copy of this order to the attorneys of record, the trial court clerk,
and the court reporter(s) responsible for preparing the reporter’s record in this appeal.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court